           Case 1:18-cv-09340-VEC Document 33 Filed 05/12/20 Page 1 of 2

                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT                                        ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                       DOC #:
                                                                    DATE FILED: 5/12/2020
 -------------------------------------------------------------- X
 AZRIEL PRIMAK,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :     18-CV-9340 (VEC)
                                                                :
                                                                :           ORDER
                                                                :
 CHAI LIFELINE, INC., a/k/a CONGREGATION :
 CHAI LIFELINE,                                                 :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS the Court denied Defendant’s motion for summary judgment and asked the

parties for three proposed trial dates (Dkt. 31);

        IT IS HEREBY ORDERED THAT:

        1. In light of the COVID-19 pandemic, the trial is adjourned sine die. When jury trials

             become feasible again, the parties will be given at least one month notice of their new

             trial date.

        2. A joint pretrial order, with joint requests to charge and proposed voir dire questions

             (which must be focused only on the facts of this specific case) is due no later than

             August 15, 2020. The parties are directed to the Undersigned’s Individual Rules for

             the required contents of their joint pretrial order.

        3. No later than May 18, 2020, the parties must meet and confer and inform the Court

             whether they wish to waive a jury trial and proceed with a bench trial. If the parties

             wish to proceed with a bench trial, although the Court cannot yet set a date for the

             trial, the parties will receive at least one month notice of any such trial date (which is
       Case 1:18-cv-09340-VEC Document 33 Filed 05/12/20 Page 2 of 2



        likely to be sooner than the date on which a jury trial can be held). In the same letter,

        the parties must also inform the Court whether they would like a referral to the

        Magistrate Judge for a settlement conference. If there is a disagreement between the

        parties on either issue, inform the Court only that there is no joint agreement; do not

        inform the Court which party takes which position.



SO ORDERED.
                                                       ________________________
Date: May 12, 2020                                        VALERIE CAPRONI
      New York, New York                                United States District Judge




                                               2
